Citation Nr: 0709556	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  00-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 8, 
2001, for the grant of a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law





INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
PTSD, with assignment of a 50 percent disability rating 
effective December 18, 1997, and granted a total rating based 
on individual unemployability (TDIU), effective May 8, 2001.  
The veteran disagreed with the initial assigned rating for 
PTSD and with the effective date assigned for the total 
rating. 


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, anxiety, and irritability; recurrent flashbacks, 
nightmares, and intrusive thoughts; chronic sleep 
disturbances; difficulty dealing with stress; some 
hallucinations and inappropriate behavior; and impaired 
social and family relations, all resulting in total social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
post-traumatic stress disorder (PTSD) have been met.  
38 U.S.C.A. §§ 1155 and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (2005).

2.  The claim for an effective date earlier than May 8, 2001, 
for the award of TDIU is dismissed as moot. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 4.16(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; the reports of VA 
examinations conducted in 1998 and 2003; and VA medical 
records for outpatient treatment from 1996 to the present.  
There is also older medical evidence in the claims file, such 
as evidence developed in connection with a claim for 
disability benefits from the Social Security Administration.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  The Board 
will summarize the relevant evidence where appropriate. 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his psychiatric disorder, the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).


It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

Upon VA examination in 1998, a current Global Assessment of 
Functioning (GAF) score of 60 was assigned, and the 2003 VA 
examination showed a GAF score of 50.  VA outpatient 
treatment records show GAF scores from 45 to 50. A GAF score 
is highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  The Board concludes that 
the objective medical evidence and the veteran's statements 
regarding his symptomatology shows disability that more 
nearly approximates that which warrants the assignment of a 
total disability rating.  See 38 C.F.R. § 4.7.  Although he 
does not exhibit all of the symptoms associated with a 100 
percent rating, he does, as explained below, exhibit some of 
them - enough to approximate total disability.  

The veteran's PTSD symptoms include mood disturbances such as 
depression, anxiety, irritability, anger outbursts, sleep 
disturbances, nightmares, intrusive thoughts, and 
hypervigilance.  The veteran has demonstrated restricted 
affect upon examination.    

The extent of his social functioning is unclear.  Although 
some of the records in 1997 indicated that he participated in 
activities such as going to church and going out to bingo 
with his wife, it appears other efforts, such as 
participating in a veterans' organization, have been 
unsuccessful due to personality conflicts.  There are 
indications in the medical evidence that he tends to isolate 
himself and that he has difficulty trusting others.  A July 
2002 note from the Director of the PTSD program at the VA 
Medical Center in Kansas City indicated that the veteran is 
"significantly impaired in social functioning and cannot be 
around crowds."  

The medical evidence clear shows symptoms indicative of total 
impairment such as hallucinations, which have required use of 
antipsychotic medication.  See VA outpatient records dated 
December 10, 1999; February 15, 2000; and October 10, 2000, 
January 15, 2002, and July 2002 VA note.  He has paranoia.  
See VA outpatient records dated February 15, 2000 and 
November 10, 2004.  The veteran does exhibit persistent 
danger of hurting self or others.  Persistent does not 
necessarily mean continuous, but it does mean that something 
is repetitive or enduring.  Webster's II New College 
Dictionary.  The veteran is not continuously suicidal or 
homicidal.  However, he clearly experiences repetitive and 
enduring thoughts of harming others, although they vary in 
intensity.  See, e.g., VA outpatient notes dated June 27, 
2000, July 13, 2001, and April 23, 2002.  Even though he 
often has no specific plans of doing so, the fact remains 
that he frequently has such thoughts.  He has also exhibited 
"grossly inappropriate behavior of jumping at slightest 
sudden sounds."  See July 2002 VA note.  He has poor 
motivation with impaired judgment.

More importantly, though, there are numerous opinions of 
record that the veteran has been unemployable due to his PTSD 
symptoms.  An October 1998 note from the Director of the PTSD 
program at the VA Medical Center in Kansas City indicated 
that the veteran was unable to hold any gainful employment at 
the present time. A July 2002 note from this same individual 
indicated that the staff "strongly" felt the veteran was 
unemployable due to PTSD.  A September 2005 VA note from a 
staff psychiatrist indicates that the veteran is not able to 
work on a permanent basis as any job situation would likely 
trigger his symptoms.  A March 2006 VA note from a staff 
psychiatrist indicates that it is at least as likely as not 
that the veteran's PTSD prevented him from obtaining or 
maintaining employment from 1997-2001.  


The difficulty in this case is that the veteran also has a 
significant nonservice-connected cardiovascular condition, 
for which he was deemed disabled by the Social Security 
Administration.  The VA examiner in 1998 determined that this 
was the major disability that caused the veteran to stop 
working.  That examiner also stated, however, that the PTSD 
would interfere with work as well.  The fact that the 
veteran's cardiovascular disease is severe enough to result 
in unemployability does not automatically result in a 
conclusion that the veteran could work despite his PTSD 
symptoms.  It is possible, and appears to be the fact in this 
case, that a claimant could have two conditions - one 
service-connected and one not - which are each severe enough, 
standing alone, to result in unemployability.  It is 
certainly reasonable that even if the veteran's reason for 
discontinuing work in 1990 was other medical conditions, that 
the severity of his psychiatric symptoms now, more than a 
decade later, would affect his occupational impairment.  

From a legal standpoint, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability. See Hazan v. Gober, 10 Vet. App. 511 
(1997).  Since the substance of the March 2006 VA opinion 
concerned symptomatology from the veteran's PTSD present 
since 1997, it is competent medical evidence of the severity 
of the veteran's condition from that time period. Cf. McGrath 
v. Gober, 14 Vet. App. 28, 35 (2000) (. . . the date the 
evidence is submitted or received is irrelevant when 
considering the effective date of an award.)  This opinion 
does not stand alone as it is supported by other opinions 
dated in 1998 and 2002 that the veteran cannot work due to 
his PTSD symptoms.  These opinions are not completely out of 
line with the medical evidence which shows complaints such as 
hallucinations, thoughts of hurting others, severe anxiety 
and depression, persistent sleep disturbances, social 
isolation, etc. 

Therefore, resolving any doubt in the veteran's favor, the 
Board concludes that a 100 percent disability rating is 
warranted from the date of claim, December 18, 1997.  
Although this is a Fenderson situation and the veteran could, 
therefore, be assigned staged ratings for his PTSD, that 
would not be appropriate for this time period.  The medical 
evidence shows a consistent level of disability, and 
consequently a 100 percent rating is warranted from the date 
of claim.



TDIU

As noted in the Introduction, the veteran was granted a total 
disability rating based on individual unemployability 
effective May 8, 2001.  With respect to his claim for an 
earlier effective date, the Board's action above of granting 
a total disability rating for the veteran's PTSD effectively 
moots the claim for an earlier effective date for TDIU, since 
that rating is being awarded retroactive to December 1997.  A 
claim for TDIU may not be considered when a 100 percent 
rating is in effect.  See VAOPGCPREC 6-99 and Herlehy v. 
Principi, 15 Vet. App. 33 (2001).  A claim for TDIU 
"presupposes that the rating for the [service-connected] 
condition is less than 100% and only asks for TDIU because of 
'subjective' factors that the 'objective' rating does not 
consider." See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994). 

Prior to December 18, 1997, the only service-connected 
disability was residuals of chemical burns on the left cornea 
rated as 10 percent disabling.  As part of his claim for an 
earlier effective date, the veteran has not alleged that the 
award of TDIU should pre-date the grant of service connection 
for PTSD, or argued that there were any formal or informal 
claims for service connection or TDIU prior to that date 
which remained unadjudicated.  There is thus no time period 
prior to December 18, 1997, during which a TDIU could be 
awarded, and, based on the 100 percent schedular rating for 
PTSD granted herein, the claim for an earlier effective date 
for TDIU must be dismissed as moot. See Green v. West, 11 
Vet. App. 472, 476 (1998).

Duties to Notify and Assist

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In 
light of the full grant of the benefits sought on appeal, as 
described in detail above, it is clear sufficient evidence 
was developed in connection with the veteran's claims.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to an initial 100 percent disability rating for 
post-traumatic stress disorder (PTSD) from the date of claim 
is granted, subject to the regulations governing payment of 
monetary benefits.

The claim of entitlement to an effective date earlier than 
May 8, 2001, for the award of TDIU is dismissed.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


